  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS


VALYRIAN IP LLC,
                                                         Case No. ___________________
                       Plaintiff,

       v.                                                DEMAND FOR JURY TRIAL

AT&T INC.,

                       Defendant.



                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        1.     Valyrian IP LLC (“Valyrian IP” or “Plaintiff”), by and through its counsel, hereby

brings this action for patent infringement against AT&T Inc. (“AT&T” or “Defendant”) alleging

infringement of the following validly issued patent (the “Patent-in-Suit”): U.S. Patent No.

6,970,706, titled “Hierarchical Call Control with Selective Broadcast Audio Messaging System”

(the ’706 Patent), attached hereto as Exhibit A.

                                    NATURE OF THE ACTION

        2.     This is an action for patent infringement arising under the United States Patent

Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                             PARTIES

        3.     Plaintiff Valyrian IP LLC is a company established in Texas with its principal place

of business at 6205 Coit Rd., Suite 300-1025, Plano, TX 75024.

        4.     On information and belief, Defendant AT&T Inc. is a company incorporated in

Texas with regular and establishes places of business in this District. Defendant may be served by

its registered agent the C T Corporation System at 1999 Bryan St., Ste. 900, Dallas, TX 75201.

                                  1
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 2 of 11




                                 JURISDICTION AND VENUE

        5.     This lawsuit is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

        6.     The Court has personal jurisdiction over Defendant for the following reasons: (1)

Defendant is present within or has minimum contacts within the State of Texas and the Eastern

District of Texas; (2) Defendant has purposefully availed itself of the privileges of conducting

business in the State of Texas and in this district; (3) Defendant has sought protection and benefit

from the laws of the State of Texas; (4) Defendant regularly conducts business within the State of

Texas and within this district, and Plaintiff’s cause of action arises directly from Defendant’s

business contacts and other activities in the State of Texas and in this district; and (5) Defendant

is incorporated in Texas and has purposely availed itself of the privileges and benefits of the laws

of the State of Texas.

        7.     Defendant, directly and/or through intermediaries, ships, distributes, uses, offers

for sale, sells, and/or advertises products and services in the United States, the State of Texas, and

the Eastern District of Texas including but not limited to the products which contain the

infringing ’706 Patent systems and methods as detailed below. Upon information and belief,

Defendant has committed patent infringement in the State of Texas and in this district; Defendant

solicits and has solicited customers in the State of Texas and in this district; and Defendant has

paying customers who are residents of the State of Texas and this district and who each use and

have used the Defendant’s products and services in the State of Texas and in this district.

        8.     Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. §§ 1400(b).

Defendant has regular and established places of business in this district, has transacted business

                                  2
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 3 of 11




in this district, and has directly and/or indirectly committed acts of patent infringement in this

district.

                                            PATENT-IN-SUIT

            9.    Plaintiff incorporates the above paragraphs herein by reference.

            10.   On November 29, 2005, United States Patent No. 6,970,706 was duly and legally

issued by the United States Patent and Trademark Office. The ’706 Patent is titled “Hierarchical

Call Control with Selective Broadcast Audio Messaging System.”

            11.   Valyrian IP is the assignee of all right, title and interest in the ’706 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ’706 Patent. Accordingly, Valyrian IP possesses the exclusive right

and standing to prosecute the present action for infringement of the ’706 Patent by Defendant.

            12.   The application leading to the ’706 patent was filed on December 5, 2000.

            13.   The present invention relates to personal telephone systems that are able to

transmit and receive digital signals between fixed sets and fixed stations in a cordless system. (Ex.

A, at 1:8-10.) More particularly, the present invention relates to providing a hierarchical call

control with a selective broadcast messaging service in a cordless telephone system. (Ex. A at 1:11-

13.)

            14.   Time division multiple access (TDMA) cordless phone systems provide a base unit

which is able to provide connections for a plurality of mobile units, such as handsets. (Ex. A at

1:16-18.) Such TDMA systems use time division to provide a plurality of slots, where the base

(fixed part) transmits to an individual (portable unit) mobile unit during a particular slot of time

and receives from the individual mobile unit during a particular slot of time. (Ex. A at 1:19-23.)

            15.   At the time of the inventions, there was a lack of capability to simultaneously send

                                    3
       COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 4 of 11




a voice message to all mobile units associated with a base unit. (Ex. A at 1:39-42.) Since

conventional cordless telephone systems did not provide a broadcast mode, it was impossible for

a base station to send a call from an identified caller to only a specific mobile unit. (Ex. A at 1:49-

52.) Conventional cordless systems were also incapable of broadcasting a message deemed to be

an important message to all, or even a selected group, of mobile units. (Ex. A at 1:52-55.)

        16.    The inventions disclosed in the Patents-in-Suit were not well-understood, routine,

or conventional. At the time the Patent-in-Suit was filed, there existed various problems in how

mobile communications devices processed environmental inputs. In a cordless phone system

having a base station and a plurality of mobile units, it is desirable to provide a mechanism

whereby an identified call is sent only to a specified mobile unit whereas an important call is

broadcast to most of the mobile units and a mechanism whereby a broadcast message is delivered

to only selected mobile units. (Ex. A at 1:56-62.)

        17.    To achieve the foregoing and other objects and in accordance with the purpose of

the present invention a method for providing a hierarchical call control paradigm in a cordless

telephone system is described. (Ex. A at 1:66-2:2). The inventive hierarchical call control controls

incoming calls depending on their phone number or settings that the customer programs into his

system i.e. that he does not want to be disturbed by broadcast. (Ex. A at 2:2-6.)

        18.    The claims of the Patent-in-Suit do not merely recite the performance of a familiar

business practice with a requirement to perform it on the Internet. Instead, the claims recite one

or more inventive concepts that are rooted in computerized electronic data communications

networks and an improved method for managing mobile device communication.

        19.    Moreover, the inventions taught in the Patent-in-Suit cannot be performed with

pen and paper or in the human mind. Indeed, they are rooted in providing a mechanism whereby

                                  4
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 5 of 11




an identified call is Sent only to a specified mobile unit whereas an important call is broadcast to

most of the mobile units and a mechanism whereby a broadcast message is delivered to only

Selected mobile units. And one of ordinary skill in the art at the time of the patent would have

understood that the inventions could not be performed with pen and paper. Using a pen and paper

would be a practical impossibility running counter to the inventors' detailed description of the

inventions and language of the claims. Additionally, because the Patent-in-Suit addresses

problems rooted in limiting mobile device communication by aggregating information from

mobile device sensors and/or other information sources, the solutions it teaches are not merely

drawn to longstanding human activities.

                                    ACCUSED PRODUCTS

        20.    Defendant makes, uses, offers for sale and sells in the U.S. products, systems,

and/or services that infringe the Patent-in-Suit, including, but not limited to its AT&T

Office@Hand system (collectively, the “Accused Product” or “Accused Instrumentality”).

                   DEFENDANT’S KNOWLEDGE OF THE ’706 PATENT

        21.    Through its intellectual property holding company AT&T Intellectual Property I,

L.P., Defendant AT&T directly cites the ’706 Patent in its own patents.

        22.    By way of example, AT&T cites the ’706 Patent in U.S. Patent 9,659,147 titled

“Virtual physician office systems and methods.” (Attached hereto as Exhibit B.) Additionally,

AT&T cites the ’706 Patent in various patent applications, including: US20160127554A1, titled

“Computer Telephony Integration (CTI) Complete Healthcare Contact Center” and

US20160241715A1 titled “Methods, systems, and products for routing communications.”




                                  5
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 6 of 11




                                          COUNT I
                          (Infringement of U.S. Patent No. 6,970,706)

        23.     Plaintiff incorporates the above paragraphs herein by reference.

        24.     The ’706 Patent is valid, enforceable, and was duly and legally issued by the United

States Patent and Trademark Office (“USPTO”) on November 29, 2005. The ’706 Patent is

presumed valid and enforceable. See 35 U.S.C. § 282.

        25.     Plaintiff is the owner by assignment of the ’706 patent and possesses all rights of

recovery under the ’706 patent, including the exclusive right enforce the ’706 patent and pursue

lawsuits against infringers.

        26.     Without a license or permission from Plaintiff, Defendant has infringed and

continues to infringe on one or more claims of the ’706 Patent—directly, contributorily, and/or by

inducement—by importing, making, using, offering for sale, or selling products and devices that

embody the patented invention, including, without limitation, one or more of the patented ’706

systems and methods, in violation of 35 U.S.C. § 271.

        Direct Infringement – 35 U.S.C. § 271(a)

        27.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        28.     Without a license or permission from Plaintiff, Defendant has infringed and

continues to directly infringe on one or more claims of the ’706 Patent by importing, making,

using, offering for sale, or selling products and devices that embody the patented invention,

including, without limitation, one or more of the patented ’706 systems and methods, in violation

of 35 U.S.C. § 271.

        29.     Defendant has been and now is directly infringing by, among other things,


                                  6
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 7 of 11




practicing all of the steps of the ’706 Patent, for example, internal testing, quality assurance,

research and development, and troubleshooting. See Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 775 (Fed.

Cir. 1993); see also 35 U.S.C. § 271 (2006).

        30.     By way of example, Defendant has infringed and continues to infringe at least one

or more claims of the ’706 Patent, including at least Claim 1. Attached hereto as Exhibit C is an

exemplary claim chart detailing representative infringement of Claim 1 of the ’706 Patent.

        Induced Infringement – 35 U.S.C. § 271(b)

        31.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        32.     Defendant has been and now is indirectly infringing by way of inducing

infringement by others and/or contributing to the infringement by others of the ’706 Patent in the

State of Texas, in this judicial District, and elsewhere in the United States, by, among other things,

making, using, offering for sale, and/or selling, without license or authority, products

incorporating the accused technology. End users include, for example, Defendant’s customers and

other third parties interacting with the accused technology.

        33.     Defendant had pre-suit knowledge of the Patents-in-Suit as explained above in ¶¶

21-22. Defendant’s post-suit knowledge is inferred from filing of this complaint. See In re Bill of

Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1345 (Fed. Cir. 2012) (finding that

defendant’s post-suit knowledge can be inferred from filing of the suit).

        34.     Defendant took active steps to induce infringement, such as advertising an

infringing use, which supports a finding of an intention. See Metro-Goldwyn-Mayer Studios Inc. v.

Grokster, Ltd., 545 U.S. 913, 932 (2005) (“[I]t may be presumed from distribution of an article in


                                  7
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 8 of 11




commerce that the distributor intended the article to be used to infringe another's patent, and so

may justly be held liable for that infringement"). For example, Defendant encourages visitors to

its website to infringe, inviting them to “Enjoy an easy-to-use phone, fax, messaging and

conferencing system that lets you spend more time serving customers, not managing

communications,” invites them to “Let employees work virtually anywhere from smartphones,

tablets, softphones or desktop IP phones and enhance their ability to connect with their

customers” See Ex. D (available at https://www.business.att.com/products/office-at-hand.html)

(last visited March 30, 2020). And Defendant teaches third parties how to use the device in an

infringing way. See, e.g., Ex. E (available at https://asecare.att.com/tutorials/assisted-provisioning-

for-yealink-t-21-or-yealink-w52p-ip-phones-8682/?product=AT&T%20Office@Hand)                       (last

visited March 17, 2020). Defendant provides third parties with detailed instruction demonstrating

how Account Administrators can provision their Yealink T21P or Yealink W52P Phone on their

AT&T Office@Hand Online account.

        35.     The allegations herein support a finding that Defendant induced infringement of

the ’706 Patent. See Power Integrations v. Fairchild Semiconductor, 843 F.3d 1315, 1335 (Fed. Cir. 2016)

(“[W]e have affirmed induced infringement verdicts based on circumstantial evidence of

inducement [e.g., advertisements, user manuals] directed to a class of direct infringers [e.g.,

customers, end users] without requiring hard proof that any individual third-party direct

infringer was actually persuaded to infringe by that material.”).

        Contributory Infringement – 35 U.S.C. § 271(c)

        36.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        37.     On information and belief, Defendant contributorily infringes on Plaintiff’s ’706
                                  8
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 9 of 11




Patent. Defendant had pre-suit knowledge of the Patent-in-Suit as explained above in ¶¶ 21-22.

Defendant’s post-suit knowledge is inferred from filing of this complaint. See In re Bill of Lading

Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1345 (Fed. Cir. 2012) (finding that

defendant’s post-suit knowledge can be inferred from filing of the suit).

        38.     On information and belief, Defendant’s implementation of the accused

functionality has no substantial non-infringing uses. See, e.g., Lucent Techs., Inc. v. Gateway, Inc., 580

F.3d 1301, 1321 (Fed. Cir. 2009) (holding that the “substantial non-infringing use” element of a

contributory infringement claim applies to an infringing feature or component, and that an

“infringing feature” of a product does not escape liability simply because the product as a whole

has other non-infringing uses).

        Willful Infringement

        39.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        40.     On information and belief, Defendant had pre-suit knowledge of the Patent-in-Suit

as explained above in ¶¶ 21-22. Defendant’s post-suit knowledge is inferred from filing of this

complaint. See In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1345 (Fed.

Cir. 2012) (finding that defendant’s post-suit knowledge can be inferred from filing of the suit).

        41.     Despite knowing that it was infringing the Patent-in-Suit, Defendant made no

effort to license Plaintiff’s technology. Defendant has made no effort to design its products or

services around the ’706 Patent. These actions demonstrate Defendant’s blatant and egregious

disregard for Valyrian IP’s patent rights.

        42.     Despite its knowledge of the ’706 Patent, Defendant has sold and continue to sell

the Accused Product in egregious disregard of Valyrian IP’s patent rights. As such, Defendant has
                                               9
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 10 of 11




acted recklessly and continues to willfully, wantonly, and deliberately engage in acts of

infringement of the ’706 Patent, justifying an award to Valyrian IP of increased damages under 35

U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

        Plaintiff Suffered Damages

        43.    Defendant’s acts of infringement of the ’706 Patent have caused damage to Plaintiff,

and Plaintiff is entitled to recover from Defendant the damages sustained as a result of Defendant’s

wrongful acts in an amount subject to proof at trial pursuant to 35 U.S.C. § 271. Defendant’s

infringement of Plaintiff’s exclusive rights under the ’706 Patent will continue to damage Plaintiff

causing it irreparable harm for which there is no adequate remedy at law, warranting an

injunction from the Court.

                                    REQUEST FOR RELIEF

        44.    Plaintiff incorporates each of the allegations in the paragraphs above and

respectfully asks the Court to:

       (a)     enter a judgment that Defendant has directly infringed, contributorily infringed,

       and/or induced infringement of one or more claims of each of the ’706 Patent;

       (b)     enter a judgment awarding Plaintiff all damages adequate to compensate it for

       Defendant’s infringement of, direct or contributory, or inducement to infringe, the

       including all pre-judgment and post-judgment interest at the maximum rate permitted by

       law;

       (c)     enter a judgment awarding treble damages pursuant to 35 U.S.C. § 284 for

       Defendant’s willful infringement of the ’706 Patent;

       (d)     issue a preliminary injunction and thereafter a permanent injunction enjoining and

       restraining Defendant, its directors, officers, agents, servants, employees, and those acting

                                  10
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:20-cv-00868 Document 1 Filed 03/31/20 USDC Colorado Page 11 of 11




      in privity or in concert with them, and their subsidiaries, divisions, successors, and

      assigns, from further acts of infringement, contributory infringement, or inducement of

      infringement of the ’706 Patent;

      (e)    enter a judgment requiring Defendant to pay the costs of this action, including all

      disbursements, and attorneys’ fees as provided by 35 U.S.C. § 285, together with

      prejudgment interest; and

      (f)    award Plaintiff all other relief that the Court may deem just and proper.




Dated: March 30, 2020                      Respectfully submitted,


                                           By: /s/ Kirk Anderson

                                           KIRK. J. ANDERSON (CA SBN 289043)
                                           kanderson@budolaw.com
                                           BUDO LAW P.C.
                                           5610 Ward Rd., Suite #300
                                           Arvada, CO 80002
                                           (720) 225-9440 (Phone)
                                           (720) 225-9331 (Fax)

                                           Attorney(s) for Plaintiff Valyrian IP LLC




                                 11
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
